--------------------------------------------------------------------------------

AMENDING AGREEMENT

THIS AGREEMENT is dated effective July 18, 2007

AMONG:

PARK PLACE ENERGY INC.

(“Park Place”)

OF THE FIRST PART

AND:

PARK PLACE ENERGY CORP.
(formerly ST Online Corp.)

(“ST”)

OF THE SECOND PART

AND:

0794403 B.C. Ltd.

(“Subco”)

OF THE THIRD PART

WHEREAS:

(A)                     The parties hereto entered into a business combination
agreement dated for reference the 22nd day of June, 2007, as amended by an
amending agreement dated effective July 4, 2007 (together the “Business
Combination Agreement”);

(B)                     The parties hereto now desire to enter into this
amending agreement so as to further amend the Business Combination Agreement as
provided for herein.

NOW THEREFORE THIS AGREEMENT WITNESSETH that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agrees as follows:

1.           In this Agreement capitalized terms not otherwise defined herein
shall have the meaning given to them in the Business Combination Agreement;

2.           The Business Combination Agreement be and is hereby amended as
follows:

--------------------------------------------------------------------------------

- 2 -

  (a)

By deleting Section 2.1(b)(i) and replacing it with the following:

       

“(i) cause Scott Pedersen to resign as a director and officer of ST, to agree to
transfer the shares of ST held by him to ST for cancellation in consideration of
the transfer of all of ST’s right title and interest in and to the “Simple
Tennis” website and related intellectual property, and to agree to accept the
sum of $10,000 and the payment of $4,127 in full and final satisfaction of any
obligations of ST otherwise owing to him and in connection therewith to provide
and release to ST”;


  (b)

By deleting Section 8.2(d) and replacing it with the following:

       

“(d) Park Place shall have a commitment from a group acceptable to Park Place to
effect an equity financing of post-split units of ST so as to raise a minimum of
$2,000,000 at a minimum price of $0.50 per unit, each unit being comprised of
one post-split share of ST and one warrant having a minimum exercise price of
$0.50”;


  (c)

By deleting Schedule “A” and replacing it with Schedule “A” attached hereto.

3.           The Business Combination Agreement, as amended by this amending
agreement, continues in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto on
the day and year first above written.


PARK PLACE ENERGY INC.


Per: /s/ David Stadnyk     Authorized Signatory  


ST ONLINE CORP.


Per: /s/ Scott Pedersen     Authorized Signatory  


0794403 B.C. LTD.


Per: /s/ Scott Pedersen     Authorized Signatory  


--------------------------------------------------------------------------------

- 3 -

SCHEDULE A

AMALGAMATION AGREEMENT

This Amalgamation Agreement dated ___________, 2007.

AMONG:

PARK PLACE ENERGY INC., a company continued under the
BCBCA (as defined below)

(“Park Place”)

AND

0794403 B.C. LTD., a company incorporated under the BCBCA

(“Subco”)

AND

PARK PLACE ENERGY CORP. (formerly ST Online Corp.), a
company incorporated under the laws of the State of Nevada

(“ST”)

WHEREAS:

A.                               Park Place, Subco and ST have entered into a
Business Combination Agreement (as defined below) pursuant to which the business
and assets of Park Place will be combined with those of ST;

B.                               The authorized share capital of Park Place
consists of an unlimited number of common shares without par value and an
unlimited number of preferred shares without par value, issuable in series, of
which, 17,991,244 Park Place Shares are issued and outstanding as at the date
hereof as fully paid and non-assessable and no preferred shares are issued and
outstanding as at the date hereof;

C.                               The authorized share capital of Subco consists
of an unlimited number of common shares without par value, of which one (1)
Subco Share (as defined below) is issued and outstanding at the date hereof as
fully paid and non-assessable, and is held by ST;

D.                               The authorized share capital of ST consists of
1,200,000,000 common shares with a par value of $0.00001 per share, of which
61,447,800 common shares are issued and outstanding at the date hereof as fully
paid and non-assessable;

--------------------------------------------------------------------------------

- 4 -

E.                               ST shall issue to each registered holder of
Park Place Shares one-half (½) a ST Share (as defined below) for each Park Place
Share held;

F.                               Subco and Park Place, acting under the
authority contained in the BCBCA, have agreed to amalgamate upon the terms and
conditions hereinafter set out as of the date shown on the Certificate of
Amalgamation (as defined below);

G.                               Each of the Amalgamating Corporations have made
a full disclosure to the other of all of its respective assets and liabilities
and each Amalgamating Corporation is solvent;

H.                               It is desirable that the Amalgamation (as
defined below) should be effected.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged) the parties agree as follows:

1.                               Interpretation

                                   In this Agreement, including the recitals:

(a)           “Agreement” means this amalgamation agreement, its recitals and
schedules, and any amendment made to this Agreement;

(b)           “Amalco” means the corporation resulting from the Amalgamation and
continuing the corporate existence of the Amalgamating Corporations (as defined
below) under the name “Park Place Energy Inc.”;

(c)           “Amalco Shareholder” means a registered holder of Amalco Shares,
from time to time, and “Amalco Shareholders” means all of such holders;

(d)           “Amalco Shares” means the common shares in the capital of Amalco;

(e)           “Amalgamating Corporation” means each of Subco and Park Place and
“Amalgamating Corporations” means both of them;

(f)           “Amalgamation” means the amalgamation of the Amalgamating
Corporations pursuant to the provisions of the BCBCA in the manner contemplated
in and pursuant to this Agreement;

(g)           “Amalgamation Application” means the amalgamation application
giving effect to the Amalgamation to be filed with the Registrar appointed under
the BCBCA pursuant to this Agreement;

(h)           “BCBCA” means the Business Corporations Act (British Columbia),
S.B.C. 2002, c57, as amended;

--------------------------------------------------------------------------------

- 5 -

(i)           “Business Combination” means the series of transactions, as
detailed in the Business Combination Agreement, through which the businesses of
ST and Park Place will be combined, including the Amalgamation;

(j)           “Business Combination Agreement” means the business combination
agreement dated June 10, 2007 among Park Place, Subco and ST;

(k)           “Certificate of Amalgamation” means the certificate of
amalgamation to be issued by the Registrar of Companies pursuant to Section 281
of the BCBCA;

(l)           “Effective Date” means the date the Amalgamation Application is
filed with the Registrar of Companies (British Columbia);

(m)          “Park Place Shareholder” means a registered holder of Park Place
Shares, from time to time, and “Park Place Shareholders” means all of such
holders;

(n)           “Park Place Shares” means the common shares in the capital of Park
Place;

(o)           “Parties” means Park Place, Subco, ST and any other Person who may
become a party to this Agreement;

(p)           “Person” means a natural person, partnership, limited liability
partnership, corporation, joint stock company, trust, unincorporated
association, joint venture or other entity, and pronouns have a similarly
extended meaning;

(q)           “Subco Shares” means the common shares in the capital of Subco;

(r)           “ST Shares” means the common shares in the capital of ST
subsequent to the subdivision of such shares on a 12:1 basis;

(s)           “ST Shareholder” means a registered holder of ST Shares, from time
to time, and “ST Shareholders” means all of such holders; and

(t)           “Transfer Agent” means Pacific Stock Transfer Company.

2.                               Paramountcy

                                  In the event of any conflict between the
provisions of this Agreement and the provisions of the Business Combination
Agreement, the provisions of the Business Combination Agreement shall prevail.

3.                               Agreement to Amalgamate

                                  Each of the Parties hereby agrees to the
Amalgamation such that the Amalgamating Corporations shall continue as one
corporation under the BCBCA, on the terms and conditions set out in this
Agreement.

--------------------------------------------------------------------------------

- 6 -

4.                               Name of Amalco

                                  The name of Amalco shall be Park Place Energy
Inc.

5.                               Amalgamation Application and Articles of
Amalgamated Company

                                  The form of the Amalgamation Application and
of the Articles of the Amalgamated Company will, subject to repeal, amendment,
alteration or addition under the Act, be in the forms set out in Schedules A and
B attached hereto respectively.

6.                               Business and Powers

                                  There shall be no restrictions on the business
that Amalco may carry on or on the powers that Amalco may exercise.

7.                               Registered and Records Office

                                  The mailing and delivery address of the
registered and records offices of the Amalco will be at PO Box 11117, 1500 Royal
Centre, 1055 West Georgia Street, Vancouver, B.C., V6E 4N7 unless otherwise
determined.

8.                               Authorized Capital

                                  The authorized capital of Amalco shall be an
unlimited number of common shares.

9.                               Number of Directors

                                  The number of directors of the Amalco, until
amended in accordance with the articles of Amalco, will be one (1). The first
director of the Amalco is as follows:

  Name Residence         David Stadnyk #1220-666 Burrard Street     Vancouver,
BC V6C 2X8

                                  The director noted above will hold office
until he ceases to hold office as specified in the BCBCA or in the Articles of
Amalco.

                                  The director will carry on and continue the
management and operation of Amalco in such manner as they determine, subject to
and in accordance with the Articles of Amalco and the provisions of BCBCA.

10.                              Appointment of Officers

                                  The following persons will hold the office set
opposite their names and will carry out their respective duties until relieved
from such office by the directors of Amalco or until they sooner cease to hold
such office:

--------------------------------------------------------------------------------

- 7 -

  Name Position         David Stadnyk President & CEO

11.                             Amalgamation Events

                                  Upon the issuance of a Certificate of
Amalgamation by the Registrar of Companies pursuant to BCBCA, the issued and
unissued shares of the Amalgamating Corporations will be cancelled or exchanged
for shares of Amalco as follows:

(a)           all of the unissued shares of each of the Amalgamating
Corporations will be cancelled;

(b)           holders of outstanding Park Place Shares shall receive one-half
(½) of a ST Share for each Park Place Share held;

(c)           each outstanding Subco Share will be exchanged for one (1) Amalco
Share;

(d)           as consideration for the issuance of ST Shares to effect the
Business Combination, Amalco will issue to ST one (1) Amalco Share for each ST
Share so issued;

(e)           all of the property and assets of each of Park Place and Subco
will become the property and assets of Amalco and Amalco will be liable for all
of the liabilities and obligations of each of Park Place and Subco; and

(f)           Amalco will be a wholly-owned subsidiary of ST.

12.                             Share Certificates of Subco

                                  After the Amalgamation becomes effective, the
shareholder of Subco will surrender their Share Certificates for cancellation
and will receive certificates for shares of Amalco on the basis set forth in
paragraph 11 (c) above.

13.                             Delivery of Park Place Shares Following
Amalgamation

                                  As soon as practicable following the
completion of the Amalgamation, ST shall cause the Transfer Agent to send to
each Park Place Shareholder, upon receipt of physical share certificates
evidencing their respective Park Place Shares, where applicable, by ordinary
first class mail, certificates evidencing the ST Shares to which such holder
shall have become entitled in accordance with paragraph 11 (b) hereof.

14.                             Fractional Shares

                                  No fractional ST Shares will be issued or
delivered to any Park Place Shareholder otherwise entitled thereto, if any.
Instead, the number of ST Shares issued to each exchanging holder of ST Shares
will be rounded down to the nearest whole number.

--------------------------------------------------------------------------------

- 8 -

15.                             Stated Capital

                                  The stated capital account in the records of
Amalco for Amalco Shares shall be equal to the stated capital attributed to the
shares of the Amalgamating Corporations.

16.                             Adoption of Agreement

17.                             This Agreement shall be subject to the condition
that it be approved by each of the Amalgamating Corporations in the manner
required by Section 271(1) or 271(6) of the BCBCA.

18.                             Amendment

19.                             Following the adoption of this Agreement by the
shareholders of each of the Amalgamating Corporations, the Amalgamating
Corporations may, as authorized by resolution of their respective board of
directors, make any alteration or modification of this Agreement and every
alteration and modification so effected will be binding on the parties.

20.                             Filing of Amalgamation Application

                                  Following the approval of this Agreement by
the shareholders of the Amalgamating Corporations in accordance with the BCBCA
and with the terms of the Business Combination Agreement, and subject to the
satisfaction or waiver of all conditions precedent set forth in the Business
Combination Agreement, the Amalgamation Application will be submitted for filing
with the Registrar of Companies in the form in paragraph 5;

21.                             Effect of Amalgamation

                                  Upon the Effective Date:

(a)           the Amalgamating Corporations are amalgamated and continue as
Amalco as contemplated by this Agreement;

(b)           Amalco possesses all the property, rights, privileges and
franchises and is subject to all liabilities, including civil, criminal and
quasi criminal, and all contracts, disabilities and debts of each of the
Amalgamating Corporations;

(c)           a conviction against, or ruling, order or judgment in favour or
against an Amalgamating Corporation may be enforced by or against Amalco; and

(d)           Amalco shall be deemed to be the party plaintiff or the party
defendant, as the case may be, in any civil action commenced by or against an
Amalgamating Corporation before the Effective Date.

22.                             Termination

                                  This Agreement may be terminated by the board
of directors of each of the Amalgamating Corporations, notwithstanding the
approval of this Agreement by the

--------------------------------------------------------------------------------

- 9 -

shareholders of the Amalgamating Corporations, at any time prior to the issuance
of the Certificate of Amalgamation and following the termination of the Business
Combination Agreement, without, except as provided in the Business Combination
Agreement, any recourse by any Party hereto or any of their shareholders or
other Persons.

23.                             Governing Law

                                  This Agreement shall be governed by, and
construed in accordance with, the laws of the Province of British Columbia and
the federal laws of Canada applicable therein. Each Party hereby irrevocably
attorns to the jurisdiction of the courts of the Province of British Columbia in
respect of all matters arising under or in relation to this Agreement.

24.                             Further Assurances

                                  Each of the Parties agrees to execute and
deliver such further instruments and to do such further reasonable acts and
things as may be necessary or appropriate to carry out the intent of this
Agreement.

25.                             Time of the Essence

                                  Time shall be of the essence of this
Agreement.

26.                             Counterparts

                                  This Agreement may be signed in counterparts
(including counterparts by facsimile), and all such signed counterparts, when
taken together, shall constitute one and the same agreement, effective on this
date.

IN WITNESS WHEREOF the Parties have executed this Agreement.

  PARK PLACE ENERGY INC.               By:     Name: David Stadnyk     Title:
President & CEO               PARK PLACE ENERGY CORP.   (formerly ST Online)    
          By:     Name: Scott Pedersen     Title: President


--------------------------------------------------------------------------------

- 10 -

  0794403 B.C. LTD.               By:     Name: Scott Pedersen     Title:
Director


--------------------------------------------------------------------------------

- 11 -

SCHEDULE A

AMALGAMATION APPLICATION

--------------------------------------------------------------------------------

- 12 -

SCHEDULE B

ARTICLES

--------------------------------------------------------------------------------